Citation Nr: 1213433	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to February 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU).  Service connection is in effect for a right clavicle disability, rated as 30 percent disabling, and posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  The Veteran has a combined rating of 70 percent.  38 C.F.R. § 4.25 (2011). 

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  In this case, the schedular criteria are met.  

The Board's May 2010 remand noted that although the claims file contained medical opinions regarding the Veteran's employability based on one service-connected disorder, there was no examination report where the examiner considered the combined effect of all the Veteran's service-connected disabilities upon his employability.  As such, the Board remanded the case to obtain an opinion as to the combined effect of all the service-connected disabilities and make a determination as to whether the service-connected disabilities acting in concert precluded the Veteran from engaging in substantially gainful employment.  Additionally, the examiner was instructed to carefully consider what psychiatric symptoms were due to the PTSD or otherwise attributable to the PTSD, versus nonservice-connected psychiatric disabilities.  

The RO failed to substantially comply with its May 2010 remand instructions.  Rather than affording the Veteran a single VA examination to obtain an opinion as to the combined effect of all the service-connected disabilities and make a determination as to whether the service-connected disabilities acting in concert precluded the Veteran from engaging in substantially gainful employment, the RO once again afforded the Veteran two separate VA examinations, one to assess the severity of his service-connected right clavicle disability in August 2010 and the other to assess the severity of his service-connected PTSD in September 2010.  Similar opinions addressing the joint disability and psychiatric disability separately could be found in previous VA examination reports associated with the claims file at the time of the May 2010 Board remand, and the Board specifically requested a single opinion to address the combined effect of both service-connected disabilities in its May 2010 remand instructions.  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Moreover, a review of the claims file reveals that the Veteran has a long history of polysubstance abuse, to include use of alcohol, marijuana, and cocaine.  He received VA treatment for detoxification as early as April 1986, prior to any treatment for PTSD.  The Veteran has also been diagnosed with major depressive disorder, which is not a service-connected disorder.  As indicated above, the VA examiner was instructed by the Board to carefully consider what psychiatric symptoms were due to the PTSD or otherwise attributable to the PTSD, versus nonservice-connected psychiatric disabilities.  Additionally, although the September 2010 VA PTSD examination report noted that the Veteran was admitted to a local psychiatric facility earlier that month for drug treatment and that he was consuming approximately one pint of alcohol and 10 rocks of cocaine per day, the examiner diagnosed only PTSD and failed to include the Veteran's substance abuse on the multiaxial assessment.  Moreover, the examiner failed to provide an opinion as to whether the Veteran's substance abuse or major depressive disorder were secondary to, manifestations of, or otherwise related to his service-connected PTSD symptomatology.  As such, the examination is inadequate for this reason as well.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from June 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA psychiatric examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide an opinion as for all psychiatric disorders found, to include the previously diagnosed substance abuse and major depression, whether they are secondary to, manifestations of, aggravated by, or otherwise related to the Veteran's service-connected PTSD.  The examiner must, to the extent possible, distinguish the symptoms of the service-connected PTSD from those attributable to any psychiatric disorder found that is not be secondary to, manifestations of, aggravated by, or otherwise not related to the Veteran's service-connected PTSD.  If, however, it is not medically possible to do so, the examiner must clearly so state.  The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  Thereafter, the Veteran must be afforded a VA medical examination to determine the impact that his service-connected disabilities have on his employability. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file and Virtual VA records, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, acting in concert, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A complete rationale for all opinions expressed must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


